Citation Nr: 1335082	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

Additional evidence consisting of VA examination reports and VA treatment records has been associated with the claims file since the Supplemental Statement of the Case.  The VA examination reports are not relevant to the issue on appeal.  A VA treatment record shows an impression of Meniere's disease; however, this is cumulative of the evidence already included in the claims file and considered by the RO.  Therefore, a waiver of review by the agency of original jurisdiction is not required.  38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his Meniere's syndrome was caused or aggravated by his service-connected bilateral hearing loss.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  With respect to aggravation, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(b).

The Veteran was provided VA examinations in May 2010 and August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In an addendum to the May 2010 VA examination report, the VA examiner opined that the Meniere's syndrome was not caused by hearing loss.  The examiner stated that the Veteran had low frequency hearing loss, which was a symptom of his Meniere's syndrome.  However, the examiner did not provide an opinion as to whether the Meniere's syndrome was aggravated by the service-connected bilateral hearing loss.  In addition, the August 2011 VA examiner provided a contrary assessment.  The August 2011 examiner stated that the Veteran did not have low frequency hearing loss and that he had sensorineural high frequency hearing loss, which was not indicative of Meniere's syndrome.  The examiner opined that the Meniere's syndrome was not caused by or a result of his bilateral hearing loss.  The examiner referenced a study wherein the conclusion was that there was no causal relationship between hearing loss secondary to acoustic trauma and later development of Meniere's syndrome.  The examiner did not provide an opinion as to whether the Meniere's syndrome was aggravated by service-connected bilateral hearing loss.  In light of the above, the Board finds that a new medical opinion is required to address the nature and etiology of his Meniere's syndrome.  See Barr, id.; 38 C.F.R. § 3.159(c)(4).  

In addition, the record reflects that the Veteran receives treatment at the Grand Island and Lincoln community based outpatient clinics, part of the Omaha VA Medical Center.  A July 2012 VA treatment record noted that the Veteran came in to get established in the VA Hospital System and was assessed with Meniere's syndrome.  He was told to return in one year.  It has been more than one year since his last visit and, therefore, updated VA treatment records should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran from the Omaha VA Medical Center, to include associated clinics, from July 2012 to the present.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran and his representative of this so that they will have an opportunity to obtain and submit the records themselves.  All attempts to obtain these records must be documented in the claims file.

2.  Refer the claims file to the August 2011 VA examiner in order to provide an addendum opinion.  

If the August 2011 VA examiner is unavailable, request that another appropriately qualified examiner review the claims file including the August 2011 VA examination report and provide the below requested opinion.  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that Meniere's syndrome was caused or aggravated by the service-connected bilateral hearing loss.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that Meniere's syndrome was aggravated by the service-connected bilateral hearing loss, the examiner should identify the level of disability caused by the service-connected bilateral hearing loss, to the extent possible.

A complete rationale should be provided for each opinion expressed.

3.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


